Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brech et al. (hereinafter referred to as Brech) (U. S. Pub. No. 2009/0217073 A1) in view of Lewis (U. S. Pub. No. 2018/0294610 A1)
As to claim 1, Brech teaches a power distribution powerline networking management system, comprising: a server rack; a plurality of server devices that are located in the server rack, wherein each of the plurality of server devices includes: a management subsystem; a power system that is coupled to the management subsystem (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”); and a server powerline networking engine that is included in the power system and that is configured to convert between dataline management communications and powerline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); and a power distribution system that is located in the server rack and that includes: a respective power connector coupled to the power system in each of the plurality of server devices (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); a respective power distribution powerline networking engine that is coupled to each respective power connector and that is configured to convert between dataline management communications and powerline management communications (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).
Although Brech teaches the substantial features of the claimed invention, Brech fails to expressly teach wherein a switching subsystem that is coupled to each respective power distribution powerline networking engine and that is configured to transmit dataline management communications between the power distribution powerline networking engines and a management system via a network.
In analogous teaching, Lewis exemplifies this wherein Lewis teaches wherein a switching subsystem that is coupled to each respective power distribution powerline networking engine and that is configured to transmit dataline management communications between the power distribution powerline networking engines and a management system via a network (See at least ABSTRACT, “implementing a power distribution unit, and, more particularly, for implementing a power distribution unit to transmit data over a powerline” and ¶ [0067], “a communication subsystem 530 may permit data to be exchanged with a network, with other computer or hardware system”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 2, Brech and Lewis teach the system of claim 1. Brech further teaches wherein each server powerline networking engine in each of the plurality of server devices is configured to: convert dataline management communications received from the management subsystem in that server device to powerline management communications, and transmit those powerline management communications out of the power system in that server device (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”), and wherein each power distribution powerline networking engine coupled to a power connector is configured to: covert powerline management communications received via that power connector to dataline management communications, and transmit those dataline management communications to the switching subsystem (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 3, Brech and Lewis teach the system of claim 1. Brech further teaches wherein each power distribution powerline networking engine coupled to a power connector is configured to: covert dataline management communications received from the switching subsystem to powerline management communications, and transmit those powerline management communications out of that power connector, and wherein each server powerline networking engine in the power system each of the plurality of server devices is configured to: convert powerline management communications received via that power system to dataline management communications, and transmit those dataline management communications to the management subsystem in that server device (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 4, Brech and Lewis teach the system of claim 1. Lewis further teaches wherein the dataline management communications include Ethernet management communications (See at least ABSTRACT, “transmit data received from at least one communications port to the at least one power input and transmit data received from the at least one power input to at least one Ethernet port”, and ¶ [0077], “Merely by way of example, the network 610 can each include a local area network, including…an Ethernet network”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 5, Brech and Lewis teach the system of claim 1. Brech further teaches wherein the power distribution system is configured to transmit the powerline management communications along with power via each respective power connector to the plurality of server devices (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”).

As to claim 6, Brech and Lewis teach the system of claim 1. Brech further teaches wherein the power distribution system includes a chassis that houses the switching subsystem and each of the respective power connectors (See at least ¶ [0005], “both locally within a device chassis, and more globally among racks in data centers”).

As to claim 7, Brech and Lewis teach the system of claim 1. Brech further teaches wherein the server powerline networking engine included in the power system in each of the plurality of server devices is configured to: convert powerline management communications received along with power to dataline management communications; and provide the power to at least one server component included in that server device (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”).

As to claim 8, Brech teaches a power distribution system, comprise: a chassis; a plurality of power connector s aht are located in the chassis and that are each configured to couple to a respective computing device; a respective power distribution powerline networking engine that is located in the chassis and coupled to each of the plurality of power connectors, wherein each respective power distribution powerline networking engine is configured to covert between dataline management communications and powerline management communications ((See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).
Although Brech teaches the substantial features of the claimed invention, Brech fails to expressly teach wherein a switching subsystem that is located in the chassis and coupled to each respective power distribution powerline networking engine, wherein the switching subsystem is configured to transmit dataline management communications between the power distribution powerline networking engines and a management system via a network.
In analogous teaching, Lewis exemplifies this wherein Lewis teaches wherein a switching subsystem that is located in the chassis and coupled to each respective power distribution powerline networking engine and that is configured to transmit dataline management communications between the power distribution powerline networking engines, wherein the switching subsystem is configured to transmit dataline management communications between the power distribution powerline networking engines and a management system via a network (See at least ABSTRACT, “implementing a power distribution unit, and, more particularly, for implementing a power distribution unit to transmit data over a powerline” and ¶ [0067], “a communication subsystem 530 may permit data to be exchanged with a network, with other computer or hardware system”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 9, Brech and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each power distribution powerline networking engine that is coupled via a power connector to a respective computing device is configured to: convert powerline management communications received from that computing device via that power connector to dataline management communications (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”), and transmit those dataline management communications to the switching subsystem (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 10, Brech and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each power distribution powerline networking engine that is coupled via a power connector to a respective computing device is configured to: covert dataline management communications received from the switching subsystem to powerline management communications, and transmit those powerline management communications out of that power connector to that computing device (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 11, Brech and Lewis teach the power distribution system of claim 8. Lewis further teaches wherein the dataline management communications include Ethernet management communications (See at least ABSTRACT, “transmit data received from at least one communications port to the at least one power input and transmit data received from the at least one power input to at least one Ethernet port”, and ¶ [0077], “Merely by way of example, the network 610 can each include a local area network, including…an Ethernet network”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 12, Brech and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each power distribution powerline networking engine  that is coupled via a power connector to a respective computing device is configured to: transmit the powerline management communications along with power via that power connector to that computring device (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’; ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 13, Brech and Lewis teach the power distribution system of claim 8. Brech further teaches wherein each of the plurality of power connections includes an Alternating Current (AC) power plug receptacle (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’).

As to claim 14, Brech teaches a method for power distribution powerline networking management, comprising: receiving, by a power distribution system via each of a plurality of power connections that are included in the power distribution system and that are each coupled to a respective computing device, first powerline management communications (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”); converting, by a respective power distribution powerline networking engine coupled to each of the plurality of power connectors, the first powerline management communications to first dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); transmitting, by each respective power distribution powerline networking engine to a switching subsystem that is included in the power distribution system, the first dataline management communications (See at least ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120”; and ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).
Although Brech teaches the substantial features of the claimed invention, Brech fails to expressly teach wherein transmitting, by the switching subsystem to a management system via a network, the first dataline management communications.
In analogous teaching, Lewis exemplifies this wherein Lewis teaches wherein transmitting, by the switching subsystem to a management system via a network, the first dataline management communications (See at least ABSTRACT, “implementing a power distribution unit, and, more particularly, for implementing a power distribution unit to transmit data over a powerline” and ¶ [0067], “a communication subsystem 530 may permit data to be exchanged with a network, with other computer or hardware system”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to method of claim 15, Brech and Lewis teach the method of claim 14. Brech further teaches wherein further comprising: receiving, by the switching subsystem from the management system via the network, second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); transmitting, by the switching subsystem to each of the power distribution powerline networking engines, the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”; and ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”); converting, by each of the power distribution powerline networking engines, the second dataline management communications to second powerline management communications; transmitting, by each of the power distribution powerline networking engines via a respective power connector to a respective computing device, the second powerline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”; and ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”).

As to claim 16, Brech and Lewis teach the method of claim 14. Brech further teaches wherein further comprising: receiving, by each respective computing device via a respective power connector, the second powerline management communications; converting, by  a respective computing device powerline networking engine included in each respective computing device, the second powerline management communications to the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”; and ¶ [0028], “can be implemented within power distribution components receiving power from any number of different input sources to generate power distribution trees for any number of subsystem receiving power supplied from the different power sources…implemented for generating power distribution trees within power distribution systems employing any number and type of UPSs”); and transmitting, by the respective computing device powerline networking engine included in each respective computing device to a respective management subsystem in that respective computing device, the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).

As to claim 16, Brech and Lewis teach the method of claim 15. Brech further teaches wherein further comprising: receiving, by each respective computing device via a respective power connector, the second powerline management communications;  converting, by a respective computing device powerline networking engine included in each respective computing device, the second powerline management communications to the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); and transmitting, by the respective computing device powerline networking engine included in each respective computing device to a respective management subsystem in the respective computing device, the second dataline management communications (See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”).

As to claim 17, Brech and Lewis teach the method of claim 15. Brech further teaches wherein further comprising: transmitting, by each of the power distribution powerline networking engines via the respective power connector to the respective computing device, the second powerline management communications along with power ((See at least ABSTRACT, “implementing a power distribution unit, and, more particularly, for implementing a power distribution unit to transmit data over a powerline” and ¶ [0067], “a communication subsystem 530 may permit data to be exchanged with a network, with other computer or hardware system”).

As to claim 18, Brech and Lewis teach the method of claim 17. Brech further teaches wherein further comprising: converting, by a respective computing device powerline networking engine in each respective computing device, the second powerline management communications that are received along with the power to the second dataline management communications ((See at least ¶ [0023], “each of power lines 112, 122…172 and 182 also includes an integrated signal line for transferring identification data in addition to the power line for supplying power, and each power component as well as the utility, is provided with a modulation circuit for transmitting the device identification information on the power lines”); and providing, by the respective computing device powerline networking engine in each respective computing device, the power to at least one server component included in that respective computing device (See at least ¶ [0015], “FI.g3 is a depiction of a data table generated by a power management component the exemplary power distribution system”; and  ¶ [0021], “system 100 includes a plurality of servers 140, 150, 160, 170, and 180 powered by a pair of Power Distribution Units (PDUs) 120. Each server handles communications with a plurality of users.”);

As to claim 19, Brech and Lewis teach the method of claim 14. Lewis further teaches wherein the first dataline management communications include Ethernet management communications (See at least ABSTRACT, “transmit data received from at least one communications port to the at least one power input and transmit data received from the at least one power input to at least one Ethernet port”, and ¶ [0077], “Merely by way of example, the network 610 can each include a local area network, including…an Ethernet network”).
Thus, given the teaching of Lewis, it would have been obvious to one of the ordinary skill person in the art before the effective filing date of the claimed invention to combine the teaching of Lewis, power distribution unit for transmitting data over a powerline, into Brech, system for modulating signals over powerlines to understand the power distribution tree, for method and system for implementing a power distribution unit. One of the ordinary skills in the art would have been motivated because the method and system can be used to transmit data over a powerline (See Lewis: Summary).

As to claim 20, Brech and Lewis teach the method of claim 14. Brech further teaches wherein each of the plurality of power connections includes an Alternating Current (AC) power plug receptacle (See at least ¶ [0024], “the identification data passed by each power component or system resource can comprise, for example, a discrete IP address or other identifier such as a serial number that can uniquely identify the device and the outlet plug of the device from which the power is being supplied’).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure. 
Minami (U. S. Pub. No. 2008/0082842 A1) teaches power supply control circuit of subsystem and subsystem. Coglitore (U. S. Patent  No. 7173821 B2) teaches computer rack with power distribution system. Morales (U. S. Patent No. 7851950 B1) teaches power distribution system for data center.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number (571) 272-3345. The examiner can normally be reached on Monday-Thursday, 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



John Fan
/J.F/Examiner, Art Unit 2456 07/11/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456